Filed 10/25/22 Marriage of Gibson CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                       CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION FOUR




In re the Marriage of JAMES                                                 B307240
and KARRIE GIBSON.
                                                                            (Los Angeles County
                                                                            Super. Ct. No. 17PSFL00745)
JAMES GIBSON, III,

           Respondent,

           v.

KARRIE GIBSON,

           Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Bruce G. Iwasaki, Judge. Affirmed.
     Cliff Dean Schneider, for Appellant.
      Law Offices of Michael Labrum and Michael Labrum,
for Respondent.
        _____________________________________________

                      INTRODUCTION
      This appeal is from a judgment dissolving the marriage
between appellant Karrie Gibson and respondent James
Gibson. In the proceedings below, appellant represented
herself. Based on her pretrial misconduct the trial court
deemed appellant a vexatious litigant and imposed evidence
preclusion sanctions. At trial, respondent was the sole
witness. Appellant questioned respondent on cross-
examination and recross-examination. The court ended each
examination after appellant persisted, in the face of repeated
admonitions, in asking irrelevant questions. On appeal,
appellant (now represented by counsel) contends the court
abused its discretion in allowing her inadequate time for
cross-examination. We conclude: (1) appellant has forfeited
her contention by failing to support it with reasoned analysis
and citations to relevant portions of the record; and (2) on
the merits, appellant has failed to show the court abused its
discretion in declining to allow additional time for cross-
examination. Accordingly, we affirm.

                      BACKGROUND
      A. Appellant’s Pretrial Misconduct
      In September 2017, respondent filed a petition for
dissolution of the parties’ marriage. Appellant, proceeding




                              2
in propria persona, requested and received a temporary
award of spousal support pending trial. Appellant also
received an award of $5,000 for the purpose of retaining
counsel, but never did so.
      In June 2019, the trial court (Judge Sarah J. Heidel)
ordered appellant to pay approximately $1,500 in
respondent’s attorney fees and costs as discovery sanctions,
finding appellant had acted with the “specific intent to delay
the proceedings.” The court scheduled a trial readiness
conference, at which appellant failed to appear. In October
2019, the court (Judge Lawrence P. Riff) issued an order for
appellant to show cause why the court should not impose
evidence preclusion sanctions against her. That same
month, respondent filed a motion for orders deeming
appellant a vexatious litigant and requiring her to obtain
judicial permission before filing new litigation in propria
persona, under Code of Civil Procedure sections 391,
subdivision (b)(3), and 391.7.
      In January 2020, after a hearing on its order to show
cause, the court ordered that due to appellant’s
noncompliance with pretrial and trial readiness orders,
appellant would be precluded at trial from calling witnesses,
moving exhibits into evidence, and testifying on financial
issues. In February 2020, after a hearing on respondent’s
vexatious litigant motion, the court (Judge Heidel) granted
the motion and issued a prefiling order. The court found
appellant was a vexatious litigant because she had: (1) filed
10 unmeritorious motions; (2) failed to appear at several




                              3
hearings on her own motions; (3) acted in discovery with the
intent to delay; (4) failed to use her $5,000 award for the
purpose it was made, viz., to retain counsel; and (5) admitted
to respondent that she intended to force him to incur
excessive attorney fees.

      B. Trial
      In March 2020, the court (Judge Bruce G. Iwasaki)
presided over a two-day bench trial. Respondent was the
sole witness. On direct examination, respondent testified
primarily about facts relevant to four disputed issues: (1) the
proper division of the parties’ community property and
debts; (2) whether appellant’s temporary award of spousal
support should be terminated; (3) whether appellant should
be ordered to reimburse respondent for various payments he
had made to the community from his separate property; and
(4) whether appellant should be ordered to pay a share of
respondent’s attorney fees as sanctions for her vexatious
litigation conduct (in addition to the fees previously ordered
as discovery sanctions, which remained unpaid).
      On the second day of trial, appellant cross-examined
respondent. The court sustained relevance objections to
many of appellant’s questions.1 The court repeatedly
admonished appellant to ask relevant questions, specified
relevant topics, and advised her that it would end her cross-

1
      These included: “Am I a liar?” “Are you a liar?” and “Why
did you date and ultimately marry me?”




                                4
examination if she persisted in asking irrelevant questions.
After appellant received an answer to another question, the
court observed that appellant was “mouthing something to
the witness” and admonished her that it would end her
cross-examination if she persisted in such misconduct.
When appellant responded by arguing that she had been
“maligned,” the court ended her cross-examination. The
court assured appellant she would be allowed to ask
additional, appropriate questions on recross-examination.
      Following redirect examination, appellant conducted
recross. Appellant received answers to over 30 questions
(some rephrased by the court in a manner she confirmed to
be accurate). The court sustained objections to appellant’s
other questions, most frequently on relevance grounds.
Again, the court repeatedly told appellant that it would end
her examination if she persisted in asking irrelevant
questions. When appellant protested the court’s sustaining
of another relevance objection, the court ended the
examination. Appellant then exited the courtroom; although
the court repeatedly asked her to stay and advised her that
trial would proceed in her absence, she responded only by
expressing an intent to sue the court for racial
discrimination and “shouting at the court” from the
courtroom entrance.2


2
      Appellant cites no support in the record for her assertions
that she was allowed only 20 minutes for recross-examination.
Appellant began her cross-examination at 9:10 a.m. and exited
(Fn. is continued on the next page.)




                                       5
      The court conducted its own examination of
respondent, after which respondent rested his case. The
court announced its findings and ordered respondent to
submit a proposed judgment. Respondent submitted a
proposed judgment, to which appellant filed no objection.
The court entered the proposed judgment of dissolution. The
judgment contained detailed findings concerning the
disputed issues addressed in respondent’s testimony, viz.,
division of the parties’ community property and debt,
spousal support, respondent’s requested reimbursements,
and respondent’s requested award of attorney fees.
Appellant timely appealed.

                       DISCUSSION
      Appellant contends the trial court abused its discretion
in allowing her inadequate time for cross-examination of
respondent. As this court has long recognized: “‘A trial court
has a clear duty to supervise the conduct of the trial to the
end that it may not be unduly protracted and that other
litigants too may have their day in court. In carrying out
this duty the court may confine cross-examination within
reasonable limits and may curtail cross-examination which
relates to matters already covered, or which are irrelevant.
These are matters clearly within the court’s discretion and


the courtroom (immediately after recross) one hour and 35
minutes later, at 10:45 a.m. The record does not disclose the
precise duration of cross- and recross-examination.




                                6
only a manifest abuse thereof will require a reversal.’”
(Dollinger v. San Gabriel Lanes (1962) 205 Cal.App.2d 705,
710-711; see also People v. Elliott (2012) 53 Cal.4th 535, 579
[in capital murder case, notwithstanding defendant’s
constitutional right to confront witnesses, ““‘the trial court
retains wide latitude in restricting cross-examination that is
repetitive, prejudicial, confusing of the issues, or of marginal
relevance’””].)
      We conclude appellant has forfeited her challenge to
the trial court’s exercise of discretion by failing to support
her contention with reasoned analysis and citations to
relevant portions of the record. (See Hernandez v. First
Student, Inc. (2019) 37 Cal.App.5th 270, 277 [“‘[T]o
demonstrate error, an appellant must supply the reviewing
court with some cogent argument supported by legal
analysis and citation to the record’”].) Appellant cites none
of respondent’s testimony on direct examination. She cites
no question she asked respondent in the time allowed for
cross- and recross-examination, and no answer he provided.
She suggests no additional question she might have asked if
allowed more time. She cites no finding by the court to
which such an additional question might have been relevant.
In short, she does not explain why her time for cross-
examination was assertedly inadequate, much less how this
inadequacy is reflected in the record. It is not this court’s
duty to scour the record unguided or to develop appellant’s
argument for her. (See ibid. [“We may and do ‘disregard
conclusory arguments that are not supported by pertinent




                               7
legal authority or fail to disclose the reasoning by which the
appellant reached the conclusions he wants us to adopt’”];
WFG National Title Insurance Company v. Wells Fargo
Bank, N.A. (2020) 51 Cal.App.5th 881, 894 [“Rather than
scour the record unguided, we may decide that the appellant
has forfeited a point urged on appeal when it is not
supported by accurate citations to the record”].) Accordingly,
we conclude that by filing a deficient appellate brief,
appellant has forfeited her challenge to the court’s exercise
of discretion.
      We further conclude appellant has failed to show, on
the merits, that the court abused its discretion in declining
to allow her additional time for cross-examination.
Appellant concedes the court demonstrated patience with
her on recross, during which it assisted her in rephrasing
several questions. During the time allowed for recross alone,
appellant received answers to over 30 questions. Appellant
does not dispute that her other questions were irrelevant or
otherwise improper, as determined by the court in its
unchallenged evidentiary rulings. The court ended
appellant’s time for cross-examination only after appellant
persisted, in the face of repeated admonitions, in asking
irrelevant questions. Appellant’s conduct reasonably could
have led the court to determine that allowing additional time
for cross-examination would yield no material evidence.
Appellant identifies nothing in the record to support a
contrary expectation. This failure is fatal to her claim that
the court abused its discretion. (See Kelly-Zurian v. Wohl




                              8
Shoe Co. (1994) 22 Cal.App.4th 397, 412 [trial court acted
within its discretion in limiting time for cross-examination,
where appellant “fail[ed] to specify on which issues the cross-
examination was inadequate”]; Dollinger v. San Gabriel
Lanes, supra, 205 Cal.App.2d at 710 [trial court acted within
its discretion in sustaining objections to questions posed on
cross-examination, where “it [wa]s not shown how the
questions asked would establish any relevant or material
                   3
evidence”].) In sum, we conclude that in addition to

3
       The cases cited by appellant do not assist her. Several
upheld limitations on cross-examination or other means of
presenting evidence. (See Kelly-Zurian v. Wohl Shoe Co., supra,
22 Cal.App.4th at 412; Rosenthal v. Rosenthal (1961) 197
Cal.App.2d 289, 302-305 [trial court acted within its discretion in
limiting time for attorney fee hearing over party’s objection that
he desired additional time to present evidence]; Gantner v.
Gantner (1952) 39 Cal.2d 272, 278-279 [trial court exhibited no
bias at child custody hearing in rejecting party’s proffered
document and question to witness, where “nothing more [wa]s
shown than that the trial judge refused to allow [party] to
develop immaterial matters”].) Another undermines appellant’s
suggestion that she was entitled to additional time merely
because she was proceeding in propria persona. (See Lombardi v.
Citizens National Trust & Savings Bank of Los Angeles (1955)
137 Cal.App.2d 206, 207-210 [trial court properly declined to
explain to self-represented plaintiff how to lay foundation for
document, even though plaintiff’s failure to do so resulted in
granting of defense motion for nonsuit].) Finally, appellant’s
remaining cases are inapposite, as they concerned absent
witnesses who were not subject to any cross-examination. (See
Pointer v. Texas (1965) 380 U.S. 400, 406-408 [criminal
defendant’s confrontation rights were violated at trial by
(Fn. is continued on the next page.)




                                       9
forfeiting her contention by filing a deficient appellate brief,
appellant has failed to show the court abused its discretion
in declining to allow her additional time for cross-
examination.4




admission of victim’s preliminary hearing testimony in lieu of
calling victim as witness]; Greene v. McElroy (1959) 360 U.S. 474,
475-499, 508 [federal agency improperly revoked plaintiff’s
security clearance on basis of statements from individuals who
were neither identified nor called as witnesses].)
4
       We need not address respondent’s argument that appellant
forfeited her objection on appeal by failing to raise it in the trial
court.




                                 10
                      DISPOSITION
      The judgment is affirmed. Respondent is awarded his
costs on appeal.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                           11